Exhibit 10.48
2009 AMENDMENT TO
2008 PERFORMANCE UNITS AGREEMENT
     This 2009 Amendment (the “Amendment”) is entered into effective
December 31, 2009, and amends the Performance Units Agreement dated January 2,
2008 (the “Grant Agreement”) between Peabody Energy Corporation (the “Company”)
and Gregory H. Boyce (the “Grantee”).
RECITALS
     WHEREAS, the Board of Directors of the Company deems it appropriate and in
the best interests of the Company and the Grantee to amend the Grant Agreement
as described herein, effective on the date set forth above;
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, the parties hereby agree
as follows:
     1. Section 1.3 of the Grant Agreement, which defines “Cause,” is revised to
read in its entirety as follows:
Section 1.3 — “Cause” shall mean “Cause” as defined in the Grantee’s employment
agreement with the Company.
     2. Section 1.7 of the Grant Agreement, which defines “Determination Date,”
is revised to read in its entirety as follows:
Section 1.7 — “Determination Date” shall mean the earliest to occur of the
following events: (i) December 31, 2010; (ii) a Termination of Employment on
account of death, Disability or Retirement (unless otherwise provided in the
Grantee’s employment agreement with the Company with respect to Retirement);
(iii) a Termination of Employment by the Company without Cause, or by the
Grantee for Good Reason (unless otherwise provided in the Grantee’s employment
agreement with the Company); or (iv) a Change of Control.
     3. Section 1.15 of the Grant Agreement, which defines “Retirement,” is
revised to read in its entirety as follows:
Section 1.15 — “Retirement” shall mean “Retirement” as defined in the Grantee’s
employment agreement with the Company.
     4. Section 3.2 of the Grant Agreement, which sets forth vesting and
termination conditions for the award, is revised in the following respects:
     a. Paragraph (b) is modified to add the phrase “unless otherwise provided
in the Grantee’s employment agreement with the Company in effect on the date of
his employment termination” before the word “upon.”

 



--------------------------------------------------------------------------------



 



     b. Paragraph (c) is modified to add the phrase “unless otherwise provided
in the Grantee’s employment agreement with the Company in effect on the date of
his employment termination” before the word “upon.”
     5. In all other respects, the Grant Agreement shall remain unchanged and in
full force and effect.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto on the date first set forth above.

                  PEABODY ENERGY CORPORATION    
 
           
 
  By:
Name:   /s/ W. A. Coley
 
W. A. Coley    
 
  Its:   Chair, Compensation Committee    

                  /s/ G. H. Boyce       GREGORY H. BOYCE           

3